T. Gr. Kavanagh, J.
This appeal from the decision of the workmen’s compensation' appeal board presents two issues for determination.
1. How may compensation benefits be reduced when dependency ceases?
2. Does dependency of a child over 16 at the time of injury terminate when such child ceases to receive more than one-half of his support from the injured employee? " :
The claimant, Martha Pendell, received compensation for an injury suffered on April 1, 1957. As of that date she had four dependents, a married daughter and the daughter’s three minor children.
On May 1,1961, defendants petitioned for a reduction of compensation on the grounds that (1) the claimant’s daughter had received aid to dependent children, and (2) the claimant’s daughter was divorced and remarried and neither the daughter nor the children were receiving more than 50% of their support from the claimant.’
When the claimant’s answer to the petition admitted these facts the referee ordered the, compensation reduced by elimination of the award for these four dependents.
The appeal board modified the decision of the referee and eliminated only the claimant’s married daughter as a dependent.
The appellants argue that the department has continuing jurisdiction to alter awarded compensation upon proof of changed facts. They cite: many cases in support of their proposition. Allen v. National Twist Drill & Tool Company (1949), 324 Mich 660; Winn v. Adjustable Table Co. (1916), 193 Mich 127; Letourneau v. Davidson (1922), 218 Mich 334; Szczucki v. Cadillac Motor Car Co. (1940), 294 Mich 271; Millaley v. City of Grand Rapids (1925), 231 Mich 10; and Grycan v. Ford Motor Company *252(1939), 291 Mich 241. But this is not disputed. The appellee admits that the department has jurisdiction to alter the award, but insists that the circumstances of such alteration are spelled out in the statute and must control its action.
We agree.-
CLS 1961, § 412.9 (Stat Ann 1960 Rev § 17.159) being section 9 of part 2 of the workmen’s compensation law provides in pertinent part:
“(d) Weekly payments to any injured employee shall be reduced by the additional amount provided for any dependent child or husband or wife or other dependent when such child either reaches the age of 21 years or after becoming 16 ceases for a period of 6 months to receive more than one-half of his support from such injured employee, if at such time he or she is neither physically nor mentally incapacitated from earning, or when such husband or wife shall be divorced by final decree from his or her injured spouse, or when such child, husband or wife or other dependent shall be deceased.”
This provides that in exercising its continuing jurisdiction to alter awards, the department shall reduce the payment to an injured employee:'
1. When a dependent spouse shall be divorced or die,
2. When a dependent child (not mentally or physically incapacitated from earning),
(a) reaches the age of 21
(b) reaches the age of 16 and thereafter for a period of 6 months ceases to receive more than one-half of his support from the injured employee
(c) dies; and
3. When any other dependent dies.
In the case at bar, the grandchildren are “other dependents”. Whether the statute should provide for the reduction of compensation when an “other dependent” ceases to receive more than one-half his *253support from the injured employee is for the determination of the legislature. As the act stands it does not so provide.
The principles stated by the Supreme Court in Grycan, supra, and Winn, supra, control us here:
“When the method by which compensation may be ended is specially fixed by the statute, such statutory method of ending compensation'is exclusive.” Grycan, supra, p 248.
“It was an attempt to meet a situation not provided for by statute and neither the industrial accident--' board  nor this Court has any power' to do that.” Winn, supra, p 132.
The second issue is the effect on a compensation award when a dependent child who is over 16 at the time of the injury ceases to receive more than one-half of his support from the injured employee for a period of 6 months.
As we read the provisions of subdivision (d) above, the compensation is to be reduced when a dependent child who is over 16 ceases to receive more than one-half of his support from the injured employee for a period of 6 months. For the purposes of this provision it does not matter what the dependent child’s - age was at the time of the injury.
The receipt of over one-half his support is a factual determination and not here disputed. Thus the appeal board’s determination that the injured employee’s daughter is no longer a dependent is supported by the record.
Affirmed. No costs awarded, a question of public interest being involved.
Burns, P. J., and Holbrook, J., concurred.